WILLIAMS, Judge.
The appellant, Glendon Hardy, was tried and convicted of the crime of grand larceny by the Estill Circuit Court on June 25, 1959, and has appealed.
Estill and Lee Counties are in the Twenty-Third Judicial District. The regular May term of Estill Circuit Court begins on the fourth Monday in May and continues for 18 juridical days. Beginning on the third Monday in June the Lee Circuit Court is in session for 18 juridical days. KRS 23.050(23). By order of the Estill Circuit Court the May term was extended 24 juridical days beginning June 15 and ending July 11, overlapping the Lee Circuit Court term. This trial was had during the extended Estill term which overlapped the regular Lee term.
Appellant contends all proceedings of the Estill Circuit Court held at such time are void. The Commonwealth agrees that all of our cases have so held. The precise point has heretofore been so conclusively determined we shall not dwell upon it. *339Daniel v. Commonwealth, 227 Ky. 604, 13 S.W.2d 790; Smith v. Commonwealth, 228 Ky. 710, IS S.W.2d 458; Richie v. Commonwealth, 229 Ky. 654, 17 S.W.2d 738; Thompson v. Commonwealth, 266 Ky. 529, 99 S.W.2d 705. The Estill Circuit Court was without jurisdiction to try appellant at an extended term which overlapped a regular term of the Lee Circuit Court and the proceedings held at such time were void.
The judgment is reversed.